PER CURIAM.
Jermaine Purse appeals the trial court’s denial of his motion for postconviction relief pursuant to Florida Rule of Appellate Procedure 3.850.' We find no error in the denial of grounds one through six of his motion. Accordingly, wé affirm on these issues without further discussion.
As to grounds' seven,' eight, and nine of the 3.850 motion, Purse contends that the trial court erred in failing to address those grounds. The State concedes that the trial court’s orders dealt only with grounds one through six. Accordingly, on remand, the trial court shall address the issues contained in grounds seven, eight, and nine. See Gonzalez v. State, 829 So.2d 323, 324 (Fla.2d DCA 2002) (“We affirm, without comment, the issues addressed in the trial court’s order, but we reverse and remand for consideration of an issue that the trial court failed to address.”).
AFFIRMED in part; REVERSED in part; and REMANDED , with directions.
LAWSON, C.J., SAWÁYA and BERGER, JJ., concur.